
	

115 HR 6846 : To require the United States Postal Service to establish new ZIP codes, and for other purposes.
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6846
		IN THE SENATE OF THE UNITED STATES
		September 27, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the United States Postal Service to establish new ZIP codes, and for other purposes.
	
	
 1.Establishing new ZIP codesNot later than 270 days after the date of enactment of this Act, the Postal Service shall designate a single, unique ZIP code for, as nearly as practicable, each of the following communities:
 (1)Miami Lakes, Florida. (2)Storey County, Nevada.
 (3)Flanders, Northampton, and Riverside in the Town of Southampton, New York. (4)Ocoee, Florida.
 (5)Glendale, New York. Passed the House of Representatives September 26, 2018.Karen L. Haas,Clerk 